334 F.2d 468
UNITED STATES of America, Appellee,v.Charles Edward LAWRENSON, Appellant.
No. 9518.
United States Court of Appeals Fourth Circuit.
June 22, 1964.

Before SOBELOFF, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
This is another in the steady stream of post conviction motions of various kinds that Lawrenson has filed since his conviction for bank robbery in 1960. His conviction was affirmed in United States v. Lawrenson, 298 F.2d 880 (4 Cir.), cert. denied, 370 U.S. 947, 82 S. Ct. 1594, 8 L. Ed. 2d 812 (1962). See United States Fidelity and Guaranty Co. v. Lawrenson, 4 Cir., 334 F.2d 464 (1964).


2
This time the complaint is that the district judge, Chief Judge Thomsen, was biased against him. For that reason he insists that all orders entered by Judge Thomsen be declared null and void. He cites the fact that Judge Thomsen, after an affidavit of prejudice was presented to him in a related civil action, referred that civil action to another judge and argues that, therefore, Judge Thomsen should now set aside any orders which he thereafter entered in the criminal proceedings. As Judge Thomsen points out, the fact that he did assign any or all portions of the civil action to another judge for the reason that his participation in the criminal case made it inadvisable for him to try the civil action constitutes no basis whatsoever for disqualifying himself to hear subsequent motions in the criminal proceedings.


3
Our examination of the record convinces us that Judge Thomsen committed no impropriety in presiding at the trial and was correct in dismissing the motion now under review.


4
For the reasons stated above it is ordered that the appeal be docketed in forma pauperis and dismissed.